Citation Nr: 0121602	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of a right forearm injury, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from November 1955 to 
November 1958.

This appeal arises from a December 1999 decision of the Des 
Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant entitlement 
to an increased rating for residuals of a right forearm 
injury with hypesthesia in the radial region, evaluated as 10 
percent disabling.


FINDING OF FACT

The appellant's residuals of a right forearm injury include 
mild limitation of motion of the wrist, with dorsiflexion to 
60 degrees, palmar flexion to 40 degrees, and ulnar deviation 
to 40 degrees, and hypesthesias, but no atrophy, focal 
weakness, or bony abnormalities.


CONCLUSION OF LAW

Current manifestations of the appellant's service-connected 
residuals of a right forearm injury are no more than 10 
percent disabling.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 
4.50, 4.55, 4.56, 4.73 Diagnostic Codes 5307, 5308, 5309 
(2000); 38 C.F.R. § 4.118 Diagnostic Codes 7803, 7804 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, by virtue of the Statement of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in October 
1999 and copies of the reports were associated with the file.  
There is no reasonable possibility that further assistance to 
the veteran would aid in substantiating the claim.  For this 
reason, a remand is not necessary.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2000) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2000) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the ones used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant was noted to be right hand dominant at the time 
of his military enlistment in November 1955.  Service medical 
records reveal that he received a 2 cm. laceration of the 
anterior lateral aspect of his right forearm in July 1958.  
On physical examination there was no motor disturbance in the 
muscles of his right hand.  There was a small area, 2 by 3 
cm., over the thenar eminence that was anesthetic to pin 
prick.  The rest of the sensory examination was normal.  The 
examiner's impression was that it was probable that a 
cutaneous was never cut in the original laceration and the 
surrounding nerves would take over the area of anesthesia.  
No treatment was necessary.  His November 1958 military 
separation examination reported a 1/4 inch scar on the upper 
left forearm, and described his upper extremities as normal.  

A VA hand, thumb, and fingers examination was conducted in 
June 1997.  The appellant reported a history of a stab wound 
with a screwdriver during service.  There was an entrance 
wound on the volar aspect of his wrist and an exit wound 
further up his forearm.  He stated that, when it happened, 
the screwdriver was removed and he was taken to the naval 
base where he received stitches.  He claimed that he was on 
light duty for a while.  He reported that he had had numbness 
in his thumb, index and long finger since the time of the 
injury.  He indicated that he had recently been using a wrist 
brace, from which he had received some relief of his 
symptoms.  The examiner observed that the appellant had an 
entrance wound along the volar aspect of the forearm, about 3 
cm. proximal to the wrist.  It was about a centimeter in 
diameter, slightly irregular, and well healed.  He had an 
exit wound about 3 to 4 cm. proximal to this.  He had a 2+ 
radial pulse.  His wrist range of motion was 80 degrees 
extension and 70 degrees volar flexion, which was the same on 
the other side.  He had 90 degrees of pronation and 
supination which was also the same on the other side.  He had 
no scapholunate or wrist joint tenderness.  He had normal 
radial and ulnar deviation.  He had 5 out of 5 wrist and 
finger flexors and extensors with regard to extrinsic 
muscles.  He also had 5 out of 5 intrinsic muscles as well.  
X-rays demonstrated some scapholunate widening, but no other 
abnormality and no arthritis.  The examiner's impression 
regarding the appellant's hand, thumb and fingers, was that 
the examination was essentially normal.  The peripheral nerve 
exam was deferred to neurology.  With regard to the 
appellant's wrist, the examiner reported some widening of the 
scapholunate joint which was indicative of a ligament tear.  
However, the appellant had not developed any symptoms or any 
arthritis from this.  His wrist joint motion was normal and 
asymptomatic.  With regard to his stab wound, the examiner 
reported that it was proximal in his forearm and had not 
resulted in a laceration of the radial artery.  The appellant 
had a good blood supply to his hand and the examiner did not 
feel that the stab wound likely caused his scapholunate 
ligament scar.  The stab wound was essentially well-healed.

A VA peripheral nerves examination was also conducted in June 
1997.  The appellant provided a history of intermittent 
numbness of his right hand which tended to involve all of his 
digits.  He had previously thought this to be worsened by 
working, although he claimed that his symptoms did not 
completely resolve when he retired.  He reported that he 
definitely had an increase in dysesthesia of pins and needles 
in his hands in the winter, or with doing dishes, getting a 
glass of water, or repetitive use of his fingers or wrist.  
He denied any weakness of his hand musculature, or any 
difficulty in pursuing his activities of daily living.  He 
denied any other sensory abnormality.  There had been no 
treatment until 2 weeks earlier when he was prescribed a 
cock-up splint by the medical facility.  EMG 
(electromyograph) and nerve conduction studies through the 
Department of Neurology were normal.  This effectively ruled 
out measurable carpal tunnel syndrome or median, ulnar or 
radial nerve abnormality.  Physical examination revealed 
normal bulk, tone and strength in both upper extremities.  
There was no atrophy of the hand musculature.  The entrance 
and exit wounds were difficult to visualize and appeared well 
healed since they occurred 40 years earlier.  There was no 
deformity.  Sensory examination showed a decrease in 
sensation over the radial forearm region in the vicinity of 
the entrance and exit wounds of the right hand.  This did not 
go into the fingers, palm or dorsum of the hand.  There was 
no evidence of a median, ulnar or radial nerve hypesthesia 
within the hand.  Reflexes were grade II throughout.  The 
diagnosis was of subjective dysesthesia, and an objective 
finding of hypesthesia in the right radial region of the 
upper extremity.  This was the right lateral sensory nerve of 
the arm.  The injury was localized to the area at which it 
was incurred.  This did not effect the strength of the 
appellant's hand, although he did have subjective 
dysesthesias in the right hand at times.  There was no 
evidence of carpal tunnel syndrome.  The examiner concluded 
that the appellant was minimally disabled by these findings.

A June 1997 VA joints examination was also conducted.  The 
appellant reported that he had had numbness in his thumb, 
index and long finger since the time of his injury, and had 
recently been using a wrist brace which had given him some 
relief of his symptoms.  The examiner observed the entrance 
wound along the volar aspect of the forearm about 3 cm. 
proximal to his wrist.  He indicated that it was about a 
centimeter in diameter and slightly irregular, but well 
healed.  The appellant had an exit wound about 2 to 4 cm. 
proximal to this.  He had a 2+ radial pulse.  He had wrist 
range of motion to 80 degrees extension and 70 degrees 
pronation and supination, which was also the same on the 
other radial and ulnar deviation.  He had 5 out of 5 
intrinsic muscles as well.   X-rays of his wrist revealed 
some scapholunate widening, but no other abnormality and no 
arthritis.  The impression with regard to the appellant's 
hand, thumb and fingers was that the exam was essentially 
normal.  With regard to the appellant's wrist, the examiner 
reported some widening of the scapholunate joint which was 
indicative of a ligament tear.  However, he noted that the 
appellant had not developed any symptoms of arthritis from 
this.  His wrist joint motion was normal and asymptomatic.  
With regard to the stab wound, he reported that it had not 
resulted in a laceration of the radial artery, and the 
appellant had good blood supply to his hand.  He indicated 
that he did not feel that the stab wound likely caused the 
scapholunate ligament tear, and noted that it was essentially 
healed.

VARO granted the appellant entitlement to service connection 
for residuals of a right forearm injury, evaluated as 10 
percent disabling, in an August 1997 rating decision.

VA treatment records were submitted which revealed that the 
appellant complained of pain in his right wrist of 
"electrical" quality as a result of his stabbing injury, in 
a July 1998 treatment entry.  He presented to find out 
whether any new treatment could cure the pain.  He was not 
limited in terms of strength, but had pain on bumping his 
right wrist, or with activity.  He wore a wrist brace which 
alleviated symptoms, partially.  The examination revealed 
decreased sensation to pin prick over the right median 
sensory distribution from the wrist, to include the thumb and 
the 1st and 2nd fingers with minimal weakness of the APB 
(abductor pollicis brevis) and positive Tinel's on Ta 
(tonometry applanation).  The treatment options for neuroma 
were explained, including surgery and injection blocks with 
no guarantee of improvement.  

An October 1998 VA treatment record reported that the 
appellant complained of right thumb "shock" if his 
thumb/wrist was bumped.  There was no weakness, and he 
claimed to wear a brace all day.  The examiner observed, upon 
Tinel's test of the right radial nerve, that the appellant 
reported tingling/numb sensation.  This was absent with 
Tinel's test of the medial nerve.  There was no muscle 
atrophy of the right hand, prone or supine, with full grip 
and abduction of digits.  The impression was of radial nerve 
paresthesia.  The appellant was advised to continue wearing a 
brace and to follow-up with neurology.  The examiner noted 
that the problem appeared stable.

January 1999 VA entries reported that the appellant claimed 
that he had been told he had a neuroma. He wanted surgery and 
was referred to orthopedics.  An orthopedic report indicated 
that he complained of right hand numbness that had not 
improved in several years.  The examiner observed a scar 
radially on the right distal forearm with +Tinel's and 
radiation to the right thumb.  The appellant had full range 
of motion of all digits.  The examiner recommended 
conservative treatment of his forearm for now. 

A July 1999 VA treatment entry reported that the appellant 
was seen for a right median nerve neuroma with right thumb 
and index finger tingling.  Physical examination revealed a 
scar, healed, over the forearm with positive Tinel's sign, 
full range of wrist motion, and NVI grossly.  The assessment 
was of right volar forearm median vs. neuroma.  Conservative 
vs. surgical treatment options were discussed, especially the 
possibility of recurrence with increased pain symptoms, and 
the appellant decided to continue conservative management 
with a wrist brace.  

An October 1999 VA joints examination was conducted.  Ranges 
of motion of the appellant's wrists were 0 to 80 degrees 
dorsiflexion of the left wrist; and 0 to 60 degrees 
dorsiflexion of the right wrist secondary to a pulling 
sensation at the site of his previous wound.  He had palmer 
flexion from 0 to 80 degrees on the left, and 0 to 40 degrees 
on the right.  Ulnar deviation was from 0 to 50 degrees on 
the left, and 0 to 40 degrees on the right.  There was no 
focal weakness on testing of the wrist function, but he 
complained of pulling at the site of his previous laceration.  
X-rays of his right wrist and hand from 1999 were 
unremarkable.  The impression was status post laceration of 
the right volar lateral aspect of the distal forearm with 
mild reduction in range of motion secondary to discomfort at 
the site of the injury, but no focal weakness or bony 
abnormalities were noted. 

A VA peripheral nerve examination was also conducted in 
October 1999.  The appellant indicated that he had been using 
a cock-up splint, which had improved complaints some, in that 
it protected his hand against minor contusions.  Nerve 
conduction study of the right medial and ulnar nerves, and x-
rays, were within normal limits in June 1997.  On examination 
there was no atrophy noted over the right forearm.  There was 
no focal weakness.  There was a subjective decrease to pin 
prick over the radial distribution of the right forearm with 
part of the distribution demonstrating hypesthesia to 
pinprick examination, and this extended to just above the 
laceration along the anterolateral aspect of the forearm.  
The impression was of right radial nerve sensory dysesthesias 
consistent with subcutaneous injury sustained in 1957.

VARO confirmed and continued the appellant's 10 percent 
disability evaluation for residuals of a right forearm injury 
with hypesthesia in the radial region, in a December 1999 
rating decision.

38 C.F.R. § 4.56 sets forth the factors to be considered in 
the evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  Slight disability of the affected muscles is 
characterized by a simple wound of the muscle group without 
debridement or infection.  The medical history will reflect 
brief treatment and a return to duty, with good functional 
results after healing.  Objective findings will include 
minimal or no scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
retained metallic fragments.  38 C.F.R. § 4.56(d)(1) (2000).

The criteria for muscle injuries set forth in 38 C.F.R. § 4.56 
is as follows:

	(a)  An open comminuted fracture with muscle 
or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.

	(b)  A through-and-through injury with 
muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.

	(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and 
uncertainty of movement.

	(d)  Under diagnostic codes 5301 through 
5323, disability resulting from muscle injuries 
shall be classified as slight, moderate, moderately 
severe or severe as follows:

A slight disability of muscles has the following attributes:

	(i)  Type of injury.  Simple wound of muscle 
without debridement or infection.
	(ii)  History and complaint.  Service 
department record of superficial wound with brief 
treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms 
of muscle disability as defined in paragraph (c) of 
this section.
	(iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.

A moderate disability of muscles has the following attributes:

	(i) Type of injury.  Through and through or 
deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.
	(ii)  History and complaint.  Service 
department record or other evidence of in-service 
treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined in 
paragraph (c) if this section, particularly lowered 
threshold of fatigue after average use affecting 
the particular functions controlled by the injured 
muscles.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound site.

A moderately severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, and, if 
present, evidence of inability to keep up with work 
requirements.
	(iii)  Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

And, a severe disability of muscles has the following 
attributes:

	(i)  Type of injury.  Through and through or 
deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.
	(ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization or a prolonged period for treatment 
of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse 
than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to 
keep up with work requirements.
	(iii)  Objective findings.  Ragged, 
depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, or soft 
flabby muscles in wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of 
strength, endurance or coordinated movements 
compared with the corresponding muscles of the 
uninjured side indicate severe impairment of 
function.  If present, the following are also signs 
of severe muscle disability:
(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive effect of 
the missile.
(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather 
than true skin covering in an area where bone 
is normal protected by muscle.
(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group 
of muscles.
(F) Atrophy of muscle groups not in the track 
of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.
(G) Induration of atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (2000).

According to the applicable criteria, Muscle Group VII 
involves the muscles for flexion of the wrist and fingers.  
Muscles arising from internal condyle of the humerus include: 
flexors of the carpus and long flexors of fingers and thumb; 
and pronator.  38 C.F.R. § 4.73 Diagnostic Code 5307 (2000).  
Under 5307, a 10 percent disability evaluation is warranted 
for moderate impairment of either arm, a 20 percent 
disability rating is warranted for moderately severe 
impairment of the nondominant extremity; a 30 percent 
disability rating is warranted for moderately severe 
impairment of the dominant extremity, or for severe 
impairment of the nondominant extremity; and a maximum 40 
percent disability evaluation is warranted for severe 
impairment of the dominant extremity.

Muscle Group VIII involves the extension of the wrist, 
fingers, and thumb; and abduction of the thumb.  It includes 
muscles arising mainly from the external condyle of the 
humerus such as the extensors of the carpus, fingers, and 
thumb, and supinator.  38 C.F.R. § 4.73 Diagnostic Code 5308 
(2000).  Under 5308, a 10 percent disability evaluation is 
warranted for moderate impairment of either extremity, a 20 
percent disability rating is warranted for moderately severe 
impairment of either extremity, and for severe impairment of 
the nondominant arm; and a 30 percent disability rating is 
warranted for severe impairment of the dominant extremity.

Diagnostic Code 5309 reports that Muscle Group IX involves 
the forearm muscles which act in strong grasping movements 
and are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of the hand 
include the thenar eminence; short flexor, opponens, abductor 
and adductor of the thumb; hypothenar eminence; short flexor, 
opponens and abductor of the little finger; 4 lumbricales; 
and 4 dorsal and 3 palmar interossei.  It is noted that the 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, etc., and are to be rated on 
limitation of motion, with a minimum 10 percent rating.  
38 C.F.R. § 4.73 Diagnostic Code 5309 (2000).

In addition to these regulations, the Board considers the 
rating criteria for evaluating limitation in range of motion 
of the wrist.  The normal range of motion of the wrist is 
from 80 degrees palmar flexion to 70 degrees dorsiflexion 
(extension); and full wrist deviation is from 45 degrees 
ulnar deviation to 20 degrees radial deviation.  See 38 
C.F.R. § 4.71, Plate I.  Palmar flexion limited in line with 
the forearm of either the major or minor wrist warrants a 10 
percent disability rating; and dorsiflexion to less than 15 
degrees of either the major or minor wrist warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2000).  A 20 percent disability rating is 
warranted for ankylosis of the minor wrist in a favorable 
position - in 20 to 30 degrees of dorsiflexion, and a 30 
percent disability rating is warranted for ankylosis of the 
major wrist in a favorable position- in 20 to 30 degrees of 
dorsiflexion; a 30 percent disability rating for the minor 
wrist, and 40 percent disability rating for the major wrist 
is warranted for any other position, except favorable; and a 
40 percent disability rating is warranted for the minor wrist 
and a 50 percent disability rating is warranted for the major 
wrist, for unfavorable ankylosis in any degree of palmar 
flexion or with ulnar or radial deviation.  It is noted that 
extremely unfavorable ankylosis is to be rated as loss of use 
of hands under diagnostic code 5125.

Superficial, poorly nourished, scars with repeated ulceration 
warrant a 10 percent disability rating under 38 C.F.R. § 4.118 
Diagnostic Code 7803 (2000), and superficial, tender and 
painful scars on objective demonstration warrant a 10 percent 
disability rating under 38 C.F.R. § 4.118 Diagnostic Code 7804 
(2000).

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use. As 
the appellant's service-connected disabilities are 
musculoskeletal in nature, they must be evaluated within the 
framework established by the Court in DeLuca.

Considering first the medical history of the injury, the 
appellant's service medical records reveal no need for 
treatment at the time of his initial injury, and his military 
separation examination described his upper extremities as 
normal.  Physical examinations by VA personnel reveal mild 
reduction in range of motion of the appellant's right wrist 
to 60 degrees dorsiflexion and to 40 degrees palmer flexion, 
with ulnar deviation to 40 degrees, secondary to discomfort 
at the site of his injury.  The appellant had no focal 
weakness or bony abnormalities, and his scar was well healed.  

It is concluded that no more than a 10 percent disability 
evaluation is warranted for muscle impairment of the 
appellant's service-connected residuals of a right forearm 
injury.  A preponderance of the evidence is against his claim 
for a higher evaluation.  The appellant does not have 
moderately severe impairment of Muscle Groups VII or VIII, or 
ankylosis of his wrist, warranting a higher disability 
evaluation.  38 C.F.R. §§ 4.71a, 4.73 Diagnostic Codes 5307, 
5308, 5215 (2000).

As is discussed above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the appellant's joints 
when the rating code under which the appellant is rated does 
not contemplate these factors.  See DeLuca, supra.  However, 
an increased rating does not appear justified based on DeLuca 
factors.  A review of the medical evidence does not reflect 
objective evidence of pain or functional loss greater than 
that contemplated by the current rating.  Thus, 38 C.F.R. §§ 
4.40, 4.45 or 4.59 do not provide a basis for a higher 
rating.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

An increased rating for service-connected residuals of a 
right forearm injury is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 


